Citation Nr: 1644568	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  14-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical condition claimed as cervical spondylosis. 

2.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the right shoulder prior to July 26, 2016 and in excess of 20 percent thereafter.

3.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the left shoulder prior to July 26, 2016 and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1959 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously remanded this matter for additional development in May 2016.  The remand directed the RO to attempt to obtain outstanding medical records pertaining to the Veteran's cervical spine disability and to schedule VA examinations.  The remand directives have been satisfied with respect to the claim being decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for degenerative joint disease of the left and right shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current cervical spine disability, diagnosed as cervical spondylosis and cervical degenerative disk disease, is related to service.  



CONCLUSION OF LAW

The criteria for service connection for cervical spondylosis and cervical degenerative disk disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Given the favorable disposition of the claim on appeal, which is not prejudicial to the Veteran, the Board need not discuss VA's compliance with the VCAA.  The favorable disposition regarding the service connection claim in the decision below has resulted in a full grant of the benefits.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

Service Connection for a Cervical Spine Condition

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
 §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis, including spondylosis, is a "chronic disease" listed under 38 C.F.R. 
§ 3.309 (a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) applies to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts that his current cervical spine disability is related to his service duties as a diver.  In his service connection claim, the Veteran noted that he used a 190-pound helmet, which resulted in wear and tear on his neck.   The Veteran has submitted VA Training Letter (TL) 07-04 in support of his claim, which pertains to the medical consequences of diving. 

The Veteran had active duty service from August 1959 to August 1979.   His DD Form 214 reflects that his service occupation was diving officer.  

In this case, the service treatment records do not reflect complaints of a cervical spine disability.  An August 1979 retirement examination noted a normal clinical evaluation of the spine.  

There is no evidence indicating that arthritis of the cervical spine manifested to a compensable degree within one year of separation from service.  Accordingly, service connection for arthritis may not be presumed.  

The Veteran had a VA examination in March 2013.  The Veteran reported neck and shoulder pain since the 1980's, which progressed and became severe in 2008.  The Veteran reported a history of diving in service.  He reported that he performed dives on a daily basis from 1963 to 1969.  He reported that he was a diving instructor beginning in 1969, diving eight hours a day. 

The examiner diagnosed cervical spondylosis.  The examiner opined that his condition is not caused by diving.  The examiner stated that this condition is related to aging.  The examiner opined  that there is no evidence of dysbaric osteonecrosis lesions observed in x-rays to sustain a nexus as per training letter 7-04 guidelines.  The examiner opined that the condition is most likely related to aging.  

In August 2016, another medical opinion was obtained.  The examiner diagnosed cervical spine degenerative disk disease/ spondylosis.  The examiner opined that the Veteran's cervical spine condition is less likely than not related to the Veteran's occupation as a Navy diver.  The examiner explained that, although diving is known to cause compression neuralgia, osteonecrosis, and delayed arthritis as detailed by training letter 7-04, the Veteran's cervical degenerative disc disease/ spondylosis is not greater than expected for his age and is therefore not caused by diving.

The record includes an opinion from a private physician, Dr. H.S., who is an osteopathic physician and a former fleet surgeon in the Navy.  Dr. H.S. described the MARK-V diving outfit.  He stated that the diving helmet, suit, and weight belt weigh approximately 204 pounds.  Dr. H.S. opined that supporting that kind of weight on the surface could contribute to arthritic changes in the neck and shoulders.  He noted that, if there was any omitted decompression, that would be another factor for consideration.  

In reviewing medical opinions, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433   (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The opinion provided by Dr. H.S. is consistent with the evidence of record and based upon factually accurate information.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04.  The private opinion discussed the weight of the diving equipment used by the Veteran during service and explained how the weight of a diving helmet and suit would contribute to arthritis of the cervical spine.  While the VA medical opinions noted that the Veteran used heavy diving equipment, the opinions did not address the effects of such equipment on the cervical spine particularly in light of the Veteran's supporting lay statements.  Accordingly, the Board accords greater probative weight to the private opinion.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current cervical spine degenerative disk disease and spondylosis is related to service.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.   See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for spondylosis and degenerative disk disease of the cervical spine is granted.  




REMAND

Although the Board regrets additional delay to the Veteran, another remand is necessary to ensure that due process is followed and that he is afforded every possible consideration. 

A VA examination of the shoulders was completed in August 2016.  Under 38 C.F.R. § 4.59, joints should be testified for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for the Veterans Claims held that § 4.59 creates a requirement that certain range of motion testing be conducted for joint disabilities. 

The August 2016 VA examination noted pain with weight-bearing in both shoulders.   However, the report did not include range of motion measurements for the shoulders in passive motion, weight-bearing and nonweight-bearing.   The examination is therefore inadequate, and it is necessary to remand the claims for a new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current severity of service-connected right and left shoulder degenerative joint disease.  The claims file must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  Any indicated evaluations, studies, and tests should be conducted, to include all range of motion studies.

a. The examiner should describe the range of motion for the left and right shoulders in degrees.  The examiner should also set forth the extent of any functional loss present for each shoulder due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment during flare-ups should be described, to the extent possible, in terms of the degree of additional loss of range of motion.  If the requested information cannot be provided without resorting to speculation, the examiner should so state and explain why it is not possible to provide such findings.

b. The examiner should test the range of motion of the left and right shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

2. Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


